DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 7 of U.S. Patent No. 11,196,940. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claims 21 and 31 of the instant application are encompassed by limitations recited in claims 1 and 7 of the patent ‘940, respectively.

Instant Application 17/536,963
U.S. Patent No. 11,196,940
21. A video camera system, comprising:
a video capture device to generate a plurality of frames, the video capture device comprising a shutter to selectively permit light to be received for generating the plurality of frames based on a shutter speed; and 


one or more processors to: 



determine at least one luminance parameter using the plurality of frames; 







cause the shutter to operate at a target shutter speed responsive to the at least one luminance parameter; 
determine that a change in luminance between consecutive frames of the plurality of frames is greater than a threshold change in luminance; 
compare the target shutter speed to a minimum shutter speed; and 
adjust the target shutter speed responsive to determining that the change in luminance is greater than the threshold change in luminance and to be equal to the minimum shutter speed responsive to the target shutter speed being less than the minimum shutter speed.
1. A video camera system, comprising: 

a video capture device comprising: 
a sensor that receives light; 
a shutter that selectively permits the light to be received at the sensor based on a shutter speed; and 
a frame processor that generates a plurality of video frames based on the light received at the sensor; and 
a camera controller that receives the plurality of video frames, the camera controller comprising one or more processors that: calculate a luminance parameter of the plurality of frames; 
execute a frequency domain analysis based on the luminance parameter to generate a plurality of luminance amplitude values mapped to a plurality of frequencies; 
generate a target shutter speed based on the plurality of luminance amplitude values mapped to the plurality of frequencies; transmit a control signal based on the target shutter speed to cause the shutter to operate at the target shutter speed; 

determine that a change in luminance between consecutive frames of the plurality of frames is greater than a threshold change in luminance; 


adjust the target shutter speed responsive to determining that the change in luminance is greater than the threshold change in luminance to reduce the change in luminance; compare the target shutter speed to a minimum shutter speed; and 
adjust the target shutter speed to be equal to the minimum shutter speed when the target shutter speed is less than the minimum shutter speed.


Method claim 31 is rejected based on method claim 7 of patent ‘940 on a similar ground rejection as presented in apparatus claim 21 above.

Claims 22, 24-25, 27, 29, 32, 34-35, 37 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,196,940 in view of Noda et al. (“Noda”, US 2019/0253604).

Regarding claim 22, claim 1 of U.S. Patent No. 11,196,940 discloses the video camera system of claim 21.
Claim 1 of U.S. Patent No. 11,196,940 does not disclose comprising the one or more processors are to adjust the target shutter speed to reduce the change in luminance to be less than the threshold change in luminance.
However, Noda teaches comprising the one or more processors are to adjust the target shutter speed to reduce the change in luminance to be less than the threshold change in luminance (Noda: see figs. 2D, 6 and pars. [0026], [0030], [0084], note that the shutter speed is calculated to reduce the change in brightness to be less than Th1).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Noda with claim 1 of U.S. Patent No. 11,196,940’s system to include comprising the one or more processors are to adjust the target shutter speed to reduce the change in luminance to be less than the threshold change in luminance.
One would have been modified to include the step of adjusting the target shutter speed as taught by Noda in the apparatus of claim 1 of U.S. Patent No. 11,196,940 to reduce the flicker. 


Regarding claim 24, claim 1 of U.S. Patent No. 11,196,940 discloses the video camera system of claim 21.
Claim 1 of U.S. Patent No. 11,196,940 does not disclose comprising: the one or more processors are to determine a frequency of a flicker in the plurality of frames.
On the other hand, Noda teaches comprising: the one or more processors are to determine a frequency of a flicker in the plurality of frames (Noda: see pars. [0026], [0100]-[0101], wherein flicker frequency is determined in the plurality of frames).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Noda with claim 1 of U.S. Patent No. 11,196,940’s system to include determining a frequency of a flicker in the plurality of frames.
One would have been modified to include determining a frequency of a flicker as taught by Noda in the apparatus of claim 1 of U.S. Patent No. 11,196,940 to assist the system to eliminate the flickering easily. 

Regarding claim 25, claim 1 of U.S. Patent No. 11,196,940 discloses the video camera system of claim 21.
Claim 1 of U.S. Patent No. 11,196,940 does not disclose comprising the one or more processors are to determine a frequency of a flicker in the plurality of frames and adapt the target shutter speed responsive to the frequency.
On the other hand, Noda teaches comprising the one or more processors are to determine a frequency of a flicker in the plurality of frames and adapt the target shutter speed responsive to the frequency (Noda: see pars. [0084], [0100]-[0101], note that flicker frequency is determined in the plurality of frames and the electronic shutter is calculated responsive to the frequency).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Noda with claim 1 of U.S. Patent No. 11,196,940’s system to include determining a frequency of a flicker in the plurality of frames and adapt the target shutter speed responsive to the frequency.
One would have been modified to include determining a frequency of a flicker as taught by Noda in the apparatus of claim 1 of U.S. Patent No. 11,196,940 to assist the system to eliminate the flickering easily. 

Regarding claim 27, claim 1 of U.S. Patent No. 11,196,940 discloses the video camera system of claim 21.
Claim 1 of U.S. Patent No. 11,196,940 does not disclose comprising the one or more processors are to iteratively adjust the target shutter speed.
Nevertheless, Noda teaches comprising the one or more processors are to iteratively adjust the target shutter speed (Noda: see pars. [0025]-[0026], [0084], wherein the shutter speed is calculated by the control section 11 as a CPU).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Noda with claim 1 of U.S. Patent No. 11,196,940’s system to include the one or more processors are to iteratively adjust the target shutter speed.
One would have been modified to include a processor as taught by Noda in the apparatus of claim 1 of U.S. Patent No. 11,196,940 to control the system to iteratively adjust the target shutter speed to adapt the exposure of the video camera to changing lighting conditions.

Regarding claim 29, claim 1 of U.S. Patent No. 11,196,940 discloses the video camera system of claim 21.
Claim 1 of U.S. Patent No. 11,196,940 does not disclose comprising: the one or more processors are to determine an initial target shutter speed based on frequency analysis of the at least one luminance parameter.
However, Noda teaches comprising the one or more processors are to determine an initial target shutter speed based on frequency analysis of the at least one luminance parameter (Noda: see par. [0100], wherein the target shutter speed is set when it is determined that the subject is under a flicker light source of a flicker frequency corresponding a variation amount of brightness between frames is large).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Noda with claim 1 of U.S. Patent No. 11,196,940’s system to include the one or more processors are to determine an initial target shutter speed based on frequency analysis of the at least one luminance parameter.
One would have been modified to include a processor as taught by Noda in the apparatus of claim 1 of U.S. Patent No. 11,196,940 to improve the accuracy of imaging by reducing the effects of flicker present in the captured images. 

Method claims 32, 34-35, 37, 39 are rejected based on method claim 7 of patent ‘940 for a similar ground as presented in claims 22, 24-25, 27, 29 above, respectively.

Claims 23 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,196,940 in view of B. Hilldore (US 2018/0041684).

Regarding claim 23, claim 1 of U.S. Patent No. 11,196,940 discloses the video camera system of claim 21.
 Claim 1 of U.S. Patent No. 11,196,940 does not disclose comprising the one or more processors are to determine the at least one luminance parameter as an average luminance of each frame of the plurality of frames.
However, B. Hilldore teaches comprising the one or more processors are to determine the at least one luminance parameter as an average luminance of each frame of the plurality of frames (B. Hilldore: see fig. 8 and par. [0053], wherein the average intensity over the predetermined number of frames is determined at step 142).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of B. Hilldore with claim 1 of patent ‘940’s system to include determine the at least one luminance parameter as an average luminance of each frame of the plurality of frames.
One would have been modified to include determining an average luminance as taught by B. Hilldore in the apparatus of claim 1 of patent ‘940 to have another data for eliminating flickering. 

Method claim 33 is rejected based on method claim 7 of patent ‘940 for a similar ground as presented in claim 23 above.

Claims 26 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,196,940 in view of Kunishige et al. (“Kunishige”, US 2011/0122287).

Regarding claim 26, claim 1 of U.S. Patent No. 11,196,940 discloses the video camera system of claim 21.
Claim 1 of U.S. Patent No. 11,196,940 does not disclose comprising: the one or more processors are to generate the target shutter speed to correspond to a highest expected luminance value for the plurality of frames.
However, Kunishige teaches comprising the one or more processors are to generate the target shutter speed to correspond to a highest expected luminance value for the plurality of frames (Kusihige: see pars. [0188], [0195], wherein exposure calculation is calculated for high brightness portions).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kunishige with claim 1 of patent ‘940’s system to include the target shutter speed to correspond to a highest expected luminance value for the plurality of frames.
One would have been modified to include the target shutter speed as taught by Kunishige in the apparatus of claim 1 of patent ‘940 to have optimum exposure.  

Method claim 36 is rejected based on method claim 7 of patent ‘940 for a similar ground as presented in claim 26 above.

Claims 28 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,196,940 in view of Horiuchi et al. (“Horiuchi”, US 2012/0154628).

Regarding claim 28, claim 1 of U.S. Patent No. 11,196,940 discloses the video camera system of claim 21
Claim 1 of U.S. Patent No. 11,196,940 does not disclose comprising: the one or more processors are to determine, for each frame of the plurality of frames, a luminance amplitude value for a plurality of frequencies.
However, Horiuchi teaches comprising the one or more processors are to determine, for each frame of the plurality of frames, a luminance amplitude value for a plurality of frequencies (Horiuchi: see fig. 9 and pars. [0052]-[0054], wherein an average luminance of each frame of the plurality of frames is determined for a plurality of frequencies).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Horiuchi with claim 1 of patent ‘940’s system to include determining, for each frame of the plurality of frames, a luminance amplitude value for a plurality of frequencies.
One would have been modified to include a luminance amplitude value as taught by Horiuchi in the apparatus of claim 1 of patent ‘940 to specified the frequency of the flicker (Horiuchi: see par. [0053]).

Method claim 38 is rejected based on method claim 7 of patent ‘940 for a similar ground as presented in claim 28 above.

Claims 30 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,196,940 in view of Liu et al. (“Liu”, US 2015/0195487).

Regarding claim 30, claim 1 of U.S. Patent No. 11,196,940 discloses the video camera system of claim 21
Claim 1 of U.S. Patent No. 11,196,940 does not disclose comprising: the plurality of frames are based on light from a plurality of luminaires having differing flicker frequencies.
However, Liu teaches comprising the plurality of frames are based on light from a plurality of luminaires having differing flicker frequencies (Liu: see par. [0050], wherein the circuit 200 may always operate in a mode enabling cancellation of flicker at the detected flicker frequency, and enabling dynamical flicker detection for checking if current light changes frequency. As the circuit 200 may constantly (e.g., periodically) repeat execution of the flowchart 100 or perform the follow chart 100 by context awareness as images are captured under changing flicker frequencies).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Liu with claim 1 of patent ‘940’s system to include the plurality of frames based on light from a plurality of luminaires having differing flicker frequencies.
One would have been modified to include different flicker frequencies as taught by Liu in the apparatus of claim 1 of patent ‘940 to enabling dynamical flicker detection. 

Method claim 40 is rejected based on method claim 7 of patent ‘940 for a similar ground as presented in claim 30 above.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U. S. C. 101 as being directed to non-statutory subject matter as being directed to an abstract idea without being integrated into a practical application or significantly more.

Regarding claims 21 and 31, claims 21 and 31 are directed to an abstract idea as reciting the operations “comparing [] the target shutter speed to a minimum shutter speed” and “adjusting [] the target shutter speed;” Said operations are mental processes as broadly interpreted the “comparing” and “adjusting” could be performed in the human mind.  Therefore, the claim recites an abstract idea.  Said abstract idea and/or judicial exception is not integrated into a practical application as the claim does not recite any other active steps that utilize determination result into a practical application.  It’s noted that the claims recite additional elements (i.e., video capture device, processor, etc.,).  However, said additional elements are recited at a high-level of generality (i.e., generic processor, computing device, video capture device performing a generic computing functions of comparing and adjusting), such that it amounts no more than mere instructions to apply the exception or abstract idea using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As mentioned above, although the claims recite additional elements, said elements taken individually or as a combination, do not result in the claim amounting to significantly more than the abstract idea because as the additional elements perform generic computer functions routinely used in information technology field.  Refer to Noda et al. (US 2019/0253604) and Yuko (JP3718243) for details.  As discussed above, the additional elements recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using a generic computer component.  Therefore, the claims are directed to non-statutory subject matter.

Regarding claims 22-30 and 32-40; claims 22-30 and 32-40 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter for the same reasons addressed above as the claims recite an abstract idea without being integrated into a practical application or significantly more.  It’s noted that the claims recite some other steps such as “determining [] luminance parameter as an average luminance,” “determining [] a periodicity or a frequency,” and/or “determining [] an initial target shutter speed,” etc., Said operations could be considered as mental process as broadly interpreted, the aforementioned operations could be either could be performed in the human mind or utilizing pens and paper. Therefore, the claims are also rejected under 35 USC 101 for the same reasons discussed above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 24-25, 27, 29, 31-32, 34-35, 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (“Noda”, US 2019/0253604) in view of Yuko (JP3718243).

Regarding claim 21, Noda discloses a video camera system, comprising: 
a video capture device to generate a plurality of frames, the video capture device comprising a shutter to selectively permit light to be received for generating the plurality of frames based on a shutter speed (Noda: see fig. 1 and pars. [0023]-[0025], wherein a camera generates a plurality of images/frames, the camera comprises a shutter to selectively permit light to be received as controlling the electronic shutter of the image sensor 18 for generating the plurality of images/frames based on an electronic shutter speed); and 
one or more processors (11) to: 
determine at least one luminance parameter using the plurality of frames (Noda: see fig. 6 and par. [0089], wherein variation amount of brightness for the first and second frames is determined at step S63); 
cause the shutter to operate at a target shutter speed responsive to the at least one luminance parameter (Noda: see figs. 5-6 par. [0084], cause the shutter to operate at the calculated electronic shutter corresponding to the brightness value as variation amount for first and second frames is large); 
determine that a change in luminance between consecutive frames of the plurality of frames is greater than a threshold change in luminance (Noda: see fig. 6 and par. [0106], in which the variation amount of brightness between the first frame and the second frame is larger than a specified threshold value. The Examiner broadly interprets that a specified threshold value if a threshold change in luminance); and 
adjust the target shutter speed responsive to determining that the change in luminance is greater than the threshold change in luminance (Noda: see figs. 5-6 and par. [0084], note that the electronic shutter is calculated again based on the brightness value when the variation amount of brightness is larger than the specified threshold value). 
Noda does not explicitly disclose comparing the target shutter speed to a minimum shutter speed and adjust the target shutter speed to be equal to the minimum shutter speed responsive to the target shutter speed being less than the minimum shatter speed. 
However, Yuko teaches comparing the target shutter speed to a minimum shutter speed and adjust the target shutter speed to be equal to the minimum shutter speed responsive to the target shutter speed being less than the minimum shutter speed (Yuko: see par. [0072], in which the shutter speed value TV value is compared with the minimum shutter speed value TVMIN and adjust the shutter speed value TV to be the minimum shutter speed value TVMIN responsive to the shutter speed value TV being less than the minimum shutter speed value TVMIN). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Yuko with the Noda’s system to include the step of adjusting the target shutter speed to a minimum shutter speed as comparing the target shutter speed to a minimum shutter speed responsive to the target shutter speed being less than the minimum shutter speed.
One would have been modified to include the step of adjusting the target shutter speed to a minimum shutter speed as taught by Yuko in the apparatus of Noda to improve auto exposure algorithm. 

Regarding claim 22, Noda in the combination with Yuko discloses the video camera system of claim 21, comprising: the one or more processors are to adjust the target shutter speed to reduce the change in luminance to be less than the threshold change in luminance (Noda: see figs. 2D, 6 and pars. [0030], [0084], note that the shutter speed is calculated to reduce the change in brightness to be less than Th1).

Regarding claim 24, Noda in the combination with Yuko discloses the video camera system of claim 21, comprising: the one or more processors are to determine a frequency of a flicker in the plurality of frames (Noda: see pars. [0100]-[0101], wherein flicker frequency is determined in the plurality of frames).

Regarding claim 25, Noda in the combination with Yuko discloses the video camera system of claim 21, comprising: the one or more processors are to determine a frequency of a flicker in the plurality of frames and adapt the target shutter speed responsive to the frequency (Noda: see pars. [0084], [0100]-[0101], note that flicker frequency is determined in the plurality of frames and the electronic shutter is calculated responsive to the frequency).

Regarding claim 27, Noda in the combination with Yuko discloses the video camera system of claim 21, comprising: the one or more processors are to iteratively adjust the target shutter speed (Noda: see pars. [0025]-[0026], [0084], wherein the shutter speed is calculated by the control section 11 as a CPU).

Regarding claim 29, Noda in the combination with Yuko discloses the video camera system of claim 21, comprising: the one or more processors are to determine an initial target shutter speed based on frequency analysis of the at least one luminance parameter (Noda: see par. [0100], wherein the target shutter speed is set when it is determined that the subject is under a flicker light source of a flicker frequency corresponding a variation amount of brightness between frames is large).

Regarding claims 31-32, 34-35, 37, 39, claims 31-32, 34-35, 37 and 39 are directed to a method corresponding to the apparatus claimed in claims 21-22, 24-25, 27 and 29, respectively. Claims 31-32, 34-35, 37 and 39 are similar scope to claims 21-22, 24-25, 27 and 29, respectively, and are therefore rejected under similar rationale. 

Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (“Noda”, US 2019/0253604) in view of Yuko (JP3718243) and further in view of B. Hilldore (US 2018/0041684).

Regarding claim 23, Noda in the combination with Yuko discloses the video camera system of claim 21.
Noda in the combination with Yuko does not disclose comprising the one or more processors are to determine the at least one luminance parameter as an average luminance of each frame of the plurality of frames.
However, B. Hilldore teaches comprising the one or more processors are to determine the at least one luminance parameter as an average luminance of each frame of the plurality of frames (B. Hilldore: see fig. 8 and par. [0053], wherein the average intensity over the predetermined number of frames is determined at step 142).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of B. Hilldore with the Noda and Yuko’s system to include determine the at least one luminance parameter as an average luminance of each frame of the plurality of frames.
One would have been modified to include determining an average luminance as taught by B. Hilldore in the apparatus of Noda and Yuko to have another data for eliminating flickering. 

Regarding claim 33, claim 33 is directed to a method corresponding to the apparatus claimed in claim 23. Claim 33 is similar scope to claim 23, and is therefore rejected under similar rationale. 

Claims 26 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (“Noda”, US 2019/0253604) in view of Yuko (JP3718243) and further in view of Kunishige et al. (“Kunishige”, US 2011/0122287).

Regarding claim 26, Noda in the combination with Yuko discloses the video camera system of claim 21.
Noda in the combination with Yuko does not explicitly disclose comprising the one or more processors are to generate the target shutter speed to correspond to a highest expected luminance value for the plurality of frames.
However, Kunishige teaches comprising the one or more processors are to generate the target shutter speed to correspond to a highest expected luminance value for the plurality of frames (Kusihige: see pars. [0188], [0195], wherein exposure calculation is calculated for high brightness portions).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kunishige with the Noda and Yuko’s system to include the target shutter speed to correspond to a highest expected luminance value for the plurality of frames.
One would have been modified to include the target shutter speed as taught by Kunishige in the apparatus of Noda and Yuko to have optimum exposure.  
Regarding claim 36, claim 36 is directed to a method corresponding to the apparatus claimed in claim 26. Claim 36 is similar scope to claim 26, and is therefore rejected under similar rationale.

Claims 28 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (“Noda”, US 2019/0253604) in view of Yuko (JP3718243) and further in view of Horiuchi et al. (“Horiuchi”, US 2012/0154628).

Regarding claim 28, Noda in the combination with Yuko discloses the video camera system of claim 21.
Noda in the combination with Yuko does not disclose comprising the one or more processors are to determine, for each frame of the plurality of frames, a luminance amplitude value for a plurality of frequencies.
However, Horiuchi teaches comprising the one or more processors are to determine, for each frame of the plurality of frames, a luminance amplitude value for a plurality of frequencies (Horiuchi: see fig. 9 and pars. [0052]-[0054], wherein an average luminance of each frame of the plurality of frames is determined for a plurality of frequencies).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Horiuchi with the Noda and Yuko’s system to include determining, for each frame of the plurality of frames, a luminance amplitude value for a plurality of frequencies.
One would have been modified to include a luminance amplitude value as taught by Horiuchi in the apparatus of Noda and Yuko to specified the frequency of the flicker (Horiuchi: see par. [0053]).

Regarding claim 38, claim 38 is directed to a method corresponding to the apparatus claimed in claim 28. Claim 38 is similar scope to claim 28, and is therefore rejected under similar rationale.

Claims 30 and 40 is rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (“Noda”, US 2019/0253604) in view of Yuko (JP3718243) and further in view of Liu et al. (“Liu”, US 2015/0195487).

Regarding claim 30, Noda in the combination with Yuko discloses the video camera system of claim 21.
Noda in the combination with Yuko does not explicitly disclose comprising the plurality of frames are based on light from a plurality of luminaires having differing flicker frequencies.
However, Liu teaches comprising the plurality of frames are based on light from a plurality of luminaires having differing flicker frequencies (Liu: see par. [0050], wherein the circuit 200 may always operate in a mode enabling cancellation of flicker at the detected flicker frequency, and enabling dynamical flicker detection for checking if current light changes frequency. As the circuit 200 may constantly (e.g., periodically) repeat execution of the flowchart 100 or perform the follow chart 100 by context awareness as images are captured under changing flicker frequencies).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Liu with the Noda and Yuko’s system to include the plurality of frames based on light from a plurality of luminaires having differing flicker frequencies.
One would have been modified to include different flicker frequencies as taught by Liu in the apparatus of Noda and Yuko to enabling dynamical flicker detection. 

Regarding claim 40, claim 40 is directed to a method corresponding to the apparatus claimed in claim 30. Claim 40 is similar scope to claim 30, and is therefore rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAN T NGUYEN/Patent Examiner, Art Unit 2697